DETAILED ACTION
This is in response to the application filed on January 3, 2022 in which claims 185 – 200, 203, 204, 207, and 211 are presented for examination (after preliminary amendment of 3/14/2022).
Status of Claims
Claims 185 – 200, 203, 204, 207, and 211 are pending, of which claims 185, 198, and 211 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 185, 198, and 211 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,216,216. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 185, 198, and 211 of the instant application are broader.
Claims 194 and 207 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,216,216. Although the claims at issue are not identical (due to their incorporated limitations of their independent claims), they are not patentably distinct from each other because claims 194 and 207 of the instant application include the identical limitations of claim 4 of the patent.
Claims 195 - 197 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 - 7 of U.S. Patent No. 11,216,216. Although the claims at issue are not identical (due to their incorporated limitations of their independent claims), they are not patentably distinct from each other because claims 195 - 197 of the instant application include the identical limitations of claims 5 - 7 of the patent.

11,216,216
17/567754
1. A portable memory device, comprising: 



(a) a board for providing electronic communication pathways; 
(b) an interface connected to the board for enabling communications between the portable memory device and an external device; 
(c) a plurality of mass storage device groups connected to the board, (i) each mass storage device group comprising, (A) a controller, and (B) one or more memory storage components including non-volatile memory for reading, writing, and storing of data, and (ii) each mass storage device group managing both, (A) communications between the portable memory device and the external device through the interface, and (B) reading of data from and writing of data to its respective one or more memory storage components; and 

(d) a demux component connected to the board and configured to connect the interface with each mass storage device group of the plurality of mass storage device groups, the connections of the interface with the mass storage device groups being mutually exclusive of each other; 
(e) wherein, (i) a first one of the plurality of mass storage device groups provides a first mass storage device when the interface is connected therewith by the demux component, and (ii) a second one of the plurality of mass storage device groups provides a second, different mass storage device when the interface is connected therewith by the demux component; and 
(f) wherein a mutually exclusive connection of the interface with one of the mass storage device groups is made based on manual manipulation of one or more physical control elements of the portable memory device.
185. A portable memory device for providing a mass storage device for use by an external device, comprising:

(a) a board for providing electronic communication pathways;
(b) an interface connected to the board for enabling communications between the portable memory device and an external device;
(c) a group of components connected to the board and arranged to provide a certain mass storage device when coupled to the interface; and



(d) an arrangement of one or more physical control elements transitionable by hand to different configurations for effecting coupling and decoupling of the group of components and the interface;



(e) wherein, when the arrangement is in a certain configuration of the different configurations, the group of components and the interface are coupled and provide
the certain mass storage device for use by an external device through the interface; and
(f) wherein, when the arrangement is not in the certain configuration, the group of components and the interface are decoupled and the certain mass storage device is not provided for use by an external device through the interface.

1. A portable memory device, comprising: 



(a) a board for providing electronic communication pathways; 
(b) an interface connected to the board for enabling communications between the portable memory device and an external device; 
(c) a plurality of mass storage device groups connected to the board, (i) each mass storage device group comprising, (A) a controller, and (B) one or more memory storage components including non-volatile memory for reading, writing, and storing of data, and (ii) each mass storage device group managing both, (A) communications between the portable memory device and the external device through the interface, and (B) reading of data from and writing of data to its respective one or more memory storage components; and 

(d) a demux component connected to the board and configured to connect the interface with each mass storage device group of the plurality of mass storage device groups, the connections of the interface with the mass storage device groups being mutually exclusive of each other; 
(e) wherein, (i) a first one of the plurality of mass storage device groups provides a first mass storage device when the interface is connected therewith by the demux component, and (ii) a second one of the plurality of mass storage device groups provides a second, different mass storage device when the interface is connected therewith by the demux component; and 
(f) wherein a mutually exclusive connection of the interface with one of the mass storage device groups is made based on manual manipulation of one or more physical control elements of the portable memory device.
198. A portable memory device for providing a mass storage device for use by an external device, comprising:

(a) a board for providing electronic communication pathways;
(b) an interface connected to the board for enabling communications between the portable memory device and an external device;
(c) a group of components connected to the board and arranged to provide a mass storage device when coupled to the interface; and

(d) an arrangement of physical control elements transitionable by hand to different configurations for effecting coupling and decoupling of the group of components and the interface;





(e) wherein, when the arrangement is in a use configuration, the group of components and the interface are coupled and provide the mass storage device of the portable memory device for use by an external device through the interface; and
(f) wherein, when the arrangement is not in the use configuration, the group of components and the interface are decoupled and no mass storage device of the portable memory device is not provided for use by an external device through the interface.
1. A portable memory device, comprising: 



(a) a board for providing electronic communication pathways; 
(b) an interface connected to the board for enabling communications between the portable memory device and an external device; 
(c) a plurality of mass storage device groups connected to the board, (i) each mass storage device group comprising, (A) a controller, and (B) one or more memory storage components including non-volatile memory for reading, writing, and storing of data, and (ii) each mass storage device group managing both, (A) communications between the portable memory device and the external device through the interface, and (B) reading of data from and writing of data to its respective one or more memory storage components; and 

(d) a demux component connected to the board and configured to connect the interface with each mass storage device group of the plurality of mass storage device groups, the connections of the interface with the mass storage device groups being mutually exclusive of each other; 
(e) wherein, (i) a first one of the plurality of mass storage device groups provides a first mass storage device when the interface is connected therewith by the demux component, and (ii) a second one of the plurality of mass storage device groups provides a second, different mass storage device when the interface is connected therewith by the demux component; and 
(f) wherein a mutually exclusive connection of the interface with one of the mass storage device groups is made based on manual manipulation of one or more physical control elements of the portable memory device.

211. A portable memory device for providing a mass storage device for use by an external device, comprising:

(a) a board for providing electronic communication pathways;
(b) an interface connected to the board for enabling communications between the portable memory device and an external device;
(c) a group of components connected to the board and arranged to provide a certain mass storage device when
coupled to the interface; and





























(d) means for coupling and decoupling the group of components and the interface.
4. The portable memory device of 
claim 1, further comprising an outer 
casing enclosing the board, and wherein the one or more physical control elements are located on an exterior of the casing.

4. The portable memory device of 
claim 1, further comprising an outer 
casing enclosing the board, and wherein the one or more physical control elements are located on an exterior of the casing.

194. The portable memory device of claim 185, further comprising an outer casing enclosing the board, and wherein
the one or more physical control elements are located on an exterior of the casing.

207. The portable memory device of claim 198, further comprising an outer casing enclosing the board, and wherein the one or more physical control elements are located on an exterior of the casing.
5. The portable memory device of 
claim 4, wherein the one or more 
physical control elements comprise one or more slide switches.

6. The portable memory device of 
claim 4, wherein the one or more 
physical control elements comprise one or more thumb wheel switches.

7. The portable memory device of 
claim 4, wherein the one or more 
physical control elements comprise one or more toggle switches.
195. The portable memory device of claim 194, wherein the one or more physical control elements comprise one or more slide switches.

196. The portable memory device of claim 194, wherein the one or more physical control elements comprise one or more thumb wheel switches.

197. The portable memory device of claim 194, wherein the one or more physical control elements comprise one or more toggle switches.


Applicant is advised that should claim 185 be found allowable, claim 198 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 198 – 200, 203, 204, and 207 are objected to because of the following informalities:  lndependent claim 198 states “the group of components and the interface are decoupled and no mass storage device of the portable memory device is not provided for use by an external device through the interface.”  This limitation contains a double negative and appears to be in error.  The examiner suggests amending claim 198 to state “the group of components and the interface are decoupled and no mass storage device of the portable memory device is a mass storage device of the portable memory device is not provided for use by an external device through the interface.”  Claims 199, 200, 203, 204, and 207 inherit this objection based on their dependencies.  Appropriate correction is required.
Claims 187 – 189 and 200 are objected to because of the following informalities:  claims 187 and 200 refer to ‘a USB mass storage device’ with no further definition for the acronym USB.  The examiner recommends amending claims 187 and 200 to state ‘a Universal Serial Bus (USB) mass storage device.’  Claims 188 and 189 inherit this objection based on their dependencies.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 211 includes “(d) means for coupling and decoupling the group of
components and the interface.”  Applicant’s disclosure describes these means as being physical control elements, with examples such as slide switches, thumb wheel switches, toggle switches (as in [0035] of Applicant’s PGPub 2022/0121401).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 185 – 187, 191 – 200, 204, and 207 are rejected under 35 U.S.C. 103 as being unpatentable over Hiew et al., U.S. Patent 7,535,719 (hereinafter referred to as Hiew) in view of Corbett et al., U.S. Patent Application 2006/0069840 (hereinafter referred to as Corbett).

Referring to claim 1, Hiew discloses “A portable memory device for providing a mass storage device for use by an external device” (Fig. 20 and Fig. 22(B) portable device with an interface to connect with a host, the portable device including blocks of mass storage 635), “comprising: (a) a board for providing electronic communication pathways” (Abstract IC chips including flash memory are attached to PCB and column 6 lines 10 - 13 traces on the card body); “(b) an interface connected to the board for enabling communications between the portable memory device and an external device” (Fig. 20 interface 632); “(c) a group of components connected to the board and arranged to provide a certain mass storage device when coupled to the interface” (Fig. 20 Abstract IC chips including flash memory are attached to PCB); “and (d) an arrangement of one or more physical control elements transitionable by hand to different configurations for effecting coupling and decoupling of the” device (Figs. 22(A) and 22(B) along with column 16 lines 32 – 53 buttons 729-3 manually operated to deploy and retract the USB connector).
	Hiew does not appear to explicitly disclose “(d) an arrangement of one or more physical control elements transitionable by hand to different configurations for effecting coupling and decoupling of the group of components and the interface; (e) wherein, when the arrangement is in a certain configuration of the different configurations, the group of components and the interface are coupled and provide the certain mass storage device for use by an external device through the interface; and (f) wherein, when the arrangement is not in the certain configuration, the group of components and the interface are decoupled and the certain mass storage device is not provided for use by an external device through the interface.”
	However, Corbett discloses another USB flash drive (Abstract) including “(d) an arrangement of one or more physical control elements transitionable by hand to different configurations for effecting coupling and decoupling of the group of components and the interface; (e) wherein, when the arrangement is in a certain configuration of the different configurations, the group of components and the interface are coupled and provide the certain mass storage device for use by an external device through the interface; and (f) wherein, when the arrangement is not in the certain configuration, the group of components and the interface are decoupled and the certain mass storage device is not provided for use by an external device through the interface” ([0026] selectors 130, each selector may be associated with a particular memory partition.  data indicator 138 may be a button, wheel selector, alphanumeric keys, or any other suitable selector. [0033] partitioned memory 114 and credential must be presented to access the data of a private partition.  [0035] the user may present the credential through one or more selectors 130 of the USB flash drive 100.  [0040] the controller and its associated memory may include a virtual or physical switch which may be flipped to deny access to the memory location).
Hiew and Corbett are analogous art because they are from the same field of endeavor, which is portable memory devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hiew and Corbett before him or her, to modify the teachings of Hiew to include the teachings of Corbett so that manually operated physical control elements effect coupling and decoupling of the memory components of the device to the device’s interface.
The motivation for doing so would have been to provide a means for storing both public and private information in the same device and handling access to the data appropriately (as described by Corbett in [0033]).
Therefore, it would have been obvious to combine Corbett with Hiew to obtain the invention as specified in the instant claim.

	As per claim 186, Hiew discloses “the board comprises a printed circuit board” (Abstract IC chips including flash memory are attached to PCB).

	As per claim 187, Hiew discloses “the certain mass storage device comprises a USB mass storage device” (Fig. 20 and column 2 line 66 - column 3 line 3).

	As per claims 191 – 193, Corbett discloses “the interface comprises a wireless transmitter and a wireless receiver for wireless communications,” “the interface is configured for WiFi communications,” “the interface is configured for Bluetooth communications” ([0020] transmission protocol may be any appropriate protocol, such as BlueTooth, Infrared, radio frequency identification protocols, and the like. [0032] reception protocol may be any appropriate protocol, such as BlueTooth, Infrared, radio frequency identification protocols, and the like).

	As per claims 194 – 197, Corbett discloses “an outer casing enclosing the board, and wherein the one or more physical control elements are located on an exterior of the casing” ([0023] and [0026]) “the one or more physical control elements comprise one or more slide switches,” “the one or more physical control elements comprise one or more thumb wheel switches,” “the one or more physical control elements comprise one or more toggle switches” ([0026] selectors 130, each selector may be associated with a particular memory partition.  Data indicator 138 may be a button, wheel selector, alphanumeric keys, or any other suitable selector).

Referring to claim 198, claim 185 recites the corresponding limitations as that of claim 198.  Therefore, the rejection of claim 185 applies to claim 198. 
As above, these claims are substantial duplicates.  Claim 198 contains identical limitations with differences highlighted below:
A portable memory device for providing a mass storage device for use by an external device, comprising:(a) a board for providing electronic communication pathways; (b) an interface connected to the board for enabling communications between the portable memory device and an external device; (c) a group of components connected to the board and arranged to provide a use configurationof the portable memory device for use by an external device through the interface; and (f) wherein, when the arrangement is not in the use configuration, the group of components and the interface are decoupled and o mass storage device of the portable memory device is not provided for use by an external device through the interface.

Changing “a certain mass storage device” to “a mass storage device” provides no patentable difference.  Changing “an arrangement of one or more physical control elements” to “an arrangement of physical control elements” provides no patentable difference.  Changing “the arrangement is in a certain configuration of the different configurations” to “the arrangement is in a use configuration” provides not patentable difference.  Changing “the certain mass storage device” to “the mass storage device of the portable memory device” provides no patentable difference.  Finally, changing “the certain configuration, the group of components and the interface are decoupled and the certain mass storage device is not provided for use” to “the use configuration, the group of components and the interface are decoupled and no mass storage device of the portable memory device is not provided for use” provides no patentable difference.

Note, claim 199 recites the corresponding limitations of claim 186.  Therefore, the rejection of claim 186 applies to claim 199.

Note, claim 200 recites the corresponding limitations of claim 187.  Therefore, the rejection of claim 187 applies to claim 200.

Note, claim 204 recites the corresponding limitations of claim 191.  Therefore, the rejection of claim 191 applies to claim 204.

Note, claim 207 recites the corresponding limitations of claim 194.  Therefore, the rejection of claim 194 applies to claim 207.

	Referring to claim 211, Hiew discloses “A portable memory device for providing a mass storage device for use by an external device” (Fig. 20 and Fig. 22(B) portable device with an interface to connect with a host, the portable device including blocks of mass storage 635), “comprising: (a) a board for providing electronic communication pathways” (Abstract IC chips including flash memory are attached to PCB and column 6 lines 10 - 13 traces on the card body); “(b) an interface connected to the board for enabling communications between the portable memory device and an external device” (Fig. 20 interface 632); “(c) a group of components connected to the board and arranged to provide a certain mass storage device when coupled to the interface” (Fig. 20 Abstract IC chips including flash memory are attached to PCB).
Hiew does not appear to explicitly disclose “and (d) means for coupling and decoupling the group of components and the interface.”
However, Corbett discloses another USB flash drive (Abstract) with “(d) means for coupling and decoupling the group of components and the interface” ([0026] selectors 130, each selector may be associated with a particular memory partition.  data indicator 138 may be a button, wheel selector, alphanumeric keys, or any other suitable selector. [0033] partitioned memory 114 and credential must be presented to access the data of a private partition.  [0035] the user may present the credential through one or more selectors 130 of the USB flash drive 100.  [0040] the controller and its associated memory may include a virtual or physical switch which may be flipped to deny access to the memory location).
Hiew and Corbett are analogous art because they are from the same field of endeavor, which is portable memory devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hiew and Corbett before him or her, to modify the teachings of Hiew to include the teachings of Corbett so that manually operated physical control elements effect coupling and decoupling of the memory components of the device to the device’s interface.
The motivation for doing so would have been to provide a means for storing both public and private information in the same device and handling access to the data appropriately (as described by Corbett in [0033]).
Therefore, it would have been obvious to combine Corbett with Hiew to obtain the invention as specified in the instant claim.

Claims 188 and 189 are rejected under 35 U.S.C. 103 as being unpatentable over Hiew in view of Corbett, further in view of Chiang, U.S. Patent Application 2010/0279526 (hereinafter referred to as Chiang).

	As per claims 188 and 189, as above, Hiew and Corbett describe USB interfaces.  Neither Hiew nor Corbett appears to explicitly disclose “the interface comprises a USB 2.0 interface” or “the interface comprises a USB 3.0 interface.”
	However, both USB 2.0 and 3.0 interfaces are known in the art at the time of Applicant’s filing.  For example, Chiang discloses another USB flash drive (Fig. 1) wherein “the interface comprises a USB 2.0 interface” or “the interface comprises a USB 3.0 interface” ([0041] may include either one of live USB 2.0, USB 3.0 terminals).
	Hiew, Corbett, and Chiang are analogous art because they are from the same field of endeavor, which is portable memory devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hiew, Corbett, and Chiang before him or her, to modify the teachings of Hiew and Corbett to include the teachings of Chiang so that the interface comprises either a USB 2.0 or a USB 3.0 interface.
The motivation for doing so would have been to take advantage of the features (speed, etc.) that is needed for the system and that is offered by the many USB specifications.
Therefore, it would have been obvious to combine Chiang with Hiew and Corbett to obtain the invention as specified in the instant claim.

Claims 190 and 203 are rejected under 35 U.S.C. 103 as being unpatentable over Hiew in view of Corbett, further in view of El-Haj-mahmoud et al., U.S. Patent Application 2006/0282652 (hereinafter referred to as EHM).

As per claim 190, neither Hiew nor Corbett appears to explicitly disclose “the certain mass storage device comprises a bootable USB mass storage device.”
However, EHM discloses “the certain mass storage device comprises a bootable USB mass storage device” (Abstract bootable USB device and [0012] bootable USB devices 60, 70, and 80 may all be bootable flash-memory USB devices).
Hiew, Corbett, and EHM are analogous art because they are from the same field of endeavor, which is portable memory devices.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hiew, Corbett, and EHM before him or her, to modify the teachings of Hiew and Corbett to include the teachings of EHM so that the mass storage device comprises a bootable USB mass storage device.
The motivation for doing so would have been to provide an easy means for upgrading software (as described in U.S. 2007/0091177 at [0036]).
Therefore, it would have been obvious to combine EHM with Hiew and Corbett to obtain the invention as specified in the instant claim.

Note, claim 203 recites the corresponding limitations of claim 190.  Therefore, the rejection of claim 190 applies to claim 203.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Design Patent D711391 S shows a USB flash memory device and its case including a movable switch/button.
U.S. Patent 9129070 teaches a USB memory stick with removable memory modules.
U.S. Patents 7980868, 7959448 and Patent Application 20110130017 teach a USB flash memory device and its case including a movable switch/button.
U.S. Patent 7765341 is the granted patent to Corbett.
U.S. Patent 7747797 and Patent Application 20060069814 teach a USB flash memory device with buttons, wireless transceiver, partitioned memory regions, and a switch to deny access to memory locations.
U.S. Patent 7307849 teaches a USB flash memory with a printed circuit board inside of a case.
U.S. Patent Application 20120042113 teaches a bootable USB flash device.
U.S. Patent Application 20090137137 teaches a USB flash memory device with a case including a movable switch/button.
U.S. Patent Application 2007009117 teaches that removable bootable USB media eases upgradeability of applications.
U.S. Patent Application 20060069819 is a copending patent application to Corbett with similar teachings.
‘A Study on a Secure USB Mechanism That Prevents the Exposure of Authentication Information for Smart Human Care Services’ by Kyungroul Lee et al., Hindawi Journal of Sensors, Volume 2018 teaches improvements for secure USB flash drives.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184